Opinion Toy

Greene, J.
Leonard Blanchard commenced this suit against William D. Niele, on a judgment obtained against him in New York, in 1840. Defendant pleaded his discharge from this debt by virtue of a decree under the general bankrupt law. Plaintiff demurred to this answer» on the ground that it does not plead the certificate of discharge, nor set out a copy. The demurrer was sustained and judgment was rendered against the defendant.
The demurrer should have been overruled. The answer regularly pleads the proceeding in bankruptcy, by which it appears that on the 3rd day of April, 1842, “ it was ordered and decreed by the court that the said William D. Niele is entitled to a full discharge of all his debts, pecuniary contracts, and engagements provable under the said act, and the same is hereby decreed and allowed ; and it is further ordered that a certificate thereof be granted to him.”
The decree not only shows an absolute discharge in bankruptcy, but it also shows that the bankrupt was authorized to receive a certificate.
True, the fourth section of the General bankrupt law, provides that such discharge and certificate, when duly granted, shall in all courts of justice be deemed a full and complete discharge, but the decree in this case, shows that the “ discharge and certificate were duly granted.” By *300this section, the discharge and certificate alone may be pleaded in bar; White v. Howe, 3 McLean, 291; but it does not therefore follow that the entire proceedings and decree in bankruptcy, may not be pleaded with equal effect and conclusiveness. The discharge 'and certificate, are merely evidence of the proceedings and decree, but clearly the proceedings and decree are equally as good evidence of themselves. They establish the discharge, and the fact that the certificate was granted. Where the proceedings show jurisdiction, as in this case, the decree is conclusive of the discharge, and therefore the certificate is not important when the proceedings and decree are pleaded. Magoon v. Warfield, 3 G. Greene, 293.
8. Which&r, for appellant.
Cloud and O’Connor, and W. Penn Clarice, for appellee.
Judgment reversed.